1
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT

8                        CENTRAL DISTRICT OF CALIFORNIA

9                                 SOUTHERN DIVISION

10   JONATHAN A. PASTORE,                     )   CASE NO. 8:20-cv-00549-CBM-DFM
     individually and on behalf of all others )
11   similarly situated,                      )
                                              )   ORDER ON JOINT
12                            Plaintiff,      )   STIPULATION FOR DISMISSAL
                                              )   [JS-6]
13         v.                                 )
14   MCCLINTOCK INDUSTRIES, INC. )
     d/b/a RED AUTO PROTECTION,               )   Hon. Consuelo B. Marshall
                                              )
15                                            )
                              Defendant.
16                                            )

17         The Court, having considered the Joint Stipulation for Dismissal (the

18   Stipulation”) and good cause appearing thereof, ORDERS AS FOLLOWS:

19      1. The Stipulation is GRANTED.

20      2. The above-entitled action is hereby dismissed with prejudice as to Plaintiff

21   Jonathan A. Pastore (“Plaintiff”), in its individual capacity against McClintock

22   Industries, Inc. d/b/a Red Auto Protection (“Defendant”), and dismisses all class

23   claims alleged against Defendants without prejudice.

24      3. Each party shall bear their own attorney’s fees, costs and expenses.

25         IT SO ORDERED

26         Dated: June 2, 2021
                                           ________________________________
27                                         HON. CONSUELO B. MARSHALL
28                                         UNITED STATES DISTRICT JUDGE

                                                  ORDER ON JONT STIPULATION FOR DISMISSAL
                                                             CASE NO. 8:20-cv-00549-CBM-DFM
